Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/28/2015), is being examined under the first inventor to file provisions of the AIA .   Claims (1-27) are pending, of which 1-19 are withdrawn. Claims 20-27 and being examined in response to applicant’s submission of 11/2/2021.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“transfer system” and “transfer member” in claims 20, 25;
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination: 
Transfer system appears to be a combination of transfer member (which is a spider as in terms of paragraphs [0005, 0078] of the specification, or equivalents thereof) and the substrate stage which goes up/down to receive or unload substrate.


10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “and wherein no surface of the transfer system is exposed to more than one of the first station or the second station during the cycle.” Is not understood. It appears that it should be “transfer member” instead of transfer system. Correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Boitnott et al (US 5667592) in view of Dip (US 2008/0193643) and Liu et al (20180187304). 
Boitnott et al disclose a modular semiconductor wafer processing system comprises a plurality of detachable process reactors and other types of generators that can be attached to any of several ports on the lid of a circular wafer handling chamber. A multiple-spoke single-axis rigid-arm transfer carousel centrally located within the circular wafer handling chamber has access to the respective process areas beneath each port in the lid. A set of independent cylindrical sleeves with sealing rings are provided to rise up from the floor of the circular wafer handling chamber to contact and seal against the lid to isolate each of the process stations. The 
Therefore they disclose plurality of stations independently controllable from each other (since they could be individually sealed after receiving a substrate) and served by a common transfer member (30). The stations could be individually heated to a precise temperature for processing (Col 3 line 20-38 and Col 3 line 66- Col 4 line 1).
The stages holding the substrate are movable from loading position to processing position through intermediate space, where they are sealed to be isolated from other stations. 
Boitnott et al disclose a modular semiconductor wafer processing system with plurality of process reactors which could be used for cyclic process of ALD type processing. Such processing was well known in the prior art.
Dip teach a deposition reactor including a first station 76 (compartment – Fig. 2A) configured to contain a first substrate 15 [0034] comprising a first exposed surface (one exposed portion of substrate 15) and a second exposed surface (a second exposed portion of substrate 15); 
a second station 80 configured to contain the first substrate 15 [0006], wherein the first station 76 is configured to contact the first exposed surface of the first substrate 15 in the first station 76 with a first reactant (90 - 0038) at a first temperature (due to one or more heaters – 0038 such that a layer of the first reactant 90 is deposited on the first substrate 15 [at least 0051], wherein the second station 80 is configured to contact the first exposed surface of the first substrate 15 in the second station 80 with a second reactant 92 (0038) at a second temperature (due to one or more heaters – 0038) and substantially in the absence of the first reactant (since first reactant 90 is supplied in only the first station 76 (0038); a transfer system 22, 24, 50 (wafer transfer mechanism, rotating substrate holder – 0022, 0027, 0031) comprising a transfer member 
Regarding the limitation of first and second exposed surfaces of the substrate, it is noted that the first and second exposed surfaces point to a process (as disclosed in specification according to the prior art of 14/687833) on a substrate. The apparatus of Boitnott et al by its independently controlled process reactors is capable of processing substrates with first and second exposed surfaces. Nevertheless, there are other instances of this teaching in the prior art.
For example, Liu teach a deposition apparatus comprising a processing chamber 110 for processing substrates 160 (Fig. 2 and 0052, 0054). Liu also teach a substrate 10 having a first exposed surface 20 (metal – 0023, 0024) and a second exposed surface 40 (dielectric – 0025), and wherein a film 70 is deposited on the first exposed surface 20 (Figs. lA -1D and at least 0023-0038, 0061).
Liu also teach a first station 121 (Fig. 2 and 0054) is configured to contact a first exposed surface 40 and second exposed surface 20 of the first substrate 10 with a first reactive gas (Fig. 1D and 0054, 0055),

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure the first and second stations to contact the first and second exposed surfaces of the substrate with first and second reactants respectively in view of teaching by Liu in the apparatus of Boitnott et al to enable obtain selective processing over different exposed surfaces of the substrate. 
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to configure the controller to selectively form the film over the first exposed surface but not over the second exposed surface in view of teaching by Liu in the apparatus of Dip as a known type of ALD process for its known benefits of forming film selectively.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boitnott et al (US 5667592) in view of Dip (US 2008/0193643), Liu et al (20180187304) and Nguyen et al (US 2004/0058293) 
Regarding Claim 22 Boitnott et al do not explicitly teach second station comprises a heated showerhead for delivering second reactant through a heated showerhead.
Nguyen teach a deposition apparatus and disclose that the process station can deliver the precursors from the side of the workpiece, or from the top of the workpiece. The outlets of the precursor flows from the process station can be a round injector, a linear injector or a showerhead injector.


Response to Amendment and arguments
Applicants arguments regarding Dip are moot in view of the present grounds of rejection using Boitnott et al as presented in the IDS.
Double patenting rejection is not repeated but will be repeated if needed.
The references used in the previous rejections but not used in this rejection may be cited if needed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/3/2022 also prompted the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner




/RAM N KACKAR/            Primary Examiner, Art Unit 1716